--------------------------------------------------------------------------------

Exhibit 10.79
 
SEPARATION AGREEMENT


This Separation Agreement (the “Agreement”) is entered into this 26th day of
May, 2015 by and between Walgreens Boots Alliance, Inc. (the “Company”) and
Timothy J. Theriault (“Executive”).


WHEREAS, Executive currently serves the Company as its Executive Vice President,
Global Chief Information Officer; and


WHEREAS, the Company and Executive desire to set forth herein their mutual
agreement with respect to all matters relating to Executive’s cessation of
employment from the Company.


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:


1.                   Separation.  Executive shall separate from his position as
Executive Vice President, Global Chief Information Officer, effective as of May
31, 2015 (the “Termination Date”), at which time his employment with the Company
and its subsidiaries shall terminate.  Executive shall also separate from any
and all other officer, director and committee positions with the Company and its
subsidiaries, effective as of the Termination Date or any earlier date(s) as may
be designated by the Company. During the period from the date of this Agreement
through the Termination Date, Executive shall continue in his current position,
and he shall also assist with such transitional duties and responsibilities as
the Company shall request from time to time, and Executive shall continue at the
same salary and benefits that he is receiving as of the date of this Agreement. 
The Company may accelerate the Termination Date for Cause, as defined in the
Company’s Executive Severance and Change in Control Plan.  If the Company
accelerates the Termination Date for Cause or if Executive resigns from his
employment prior to the Termination Date, Executive shall not be entitled to any
subsequent salary, bonus or benefits payable pursuant to this Section 1 or to
the severance benefits set forth in Section 3 below.


2.                    Accrued Obligations and Post-Termination Benefits. As soon
as administratively practicable, but not more than four weeks, after the
Termination Date, Executive shall receive (a) any portion of Executive’s base
salary that is accrued but unpaid as of the Termination Date, other than amounts
that he has elected to defer, (b) any accrued but unpaid PTO/vacation pay, (c)
any unreimbursed expenses for which proper documentation is provided, and (d)
any other vested amounts and benefits that are to be paid or provided to
Executive by the Company under the Company’s benefit plans (other than any
benefits payable pursuant to Section 3 hereof and other than any deferred
compensation that is subject to and not otherwise exempt from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended [the “Code”]),
but which have not yet been paid or provided (as applicable). In addition, the
Company shall provide for post-termination of employment nonqualified deferred
compensation benefits and employee welfare benefits, other than severance
benefits, pursuant to the terms of the respective plans and policies under which
such post-termination of employment benefits and welfare benefits, if any, are
provided, except as provided in Section 3(c) below.
 

--------------------------------------------------------------------------------

3.                   Severance Benefits.  In consideration for (i) Executive’s
General Release of claims, in accordance with Section 6 below, (ii) Executive’s
agreement to comply with the Restrictive Covenants referenced in Section 7 below
and (iii) Executive’s compliance with his duties and responsibilities pursuant
to Section 1 above and his other obligations pursuant to the terms of this
Agreement, the Company shall pay or provide to Executive the following, as also
reflected in Exhibit C:


(a)                  A cash severance benefit in the gross amount of $2,660,000,
which shall be paid in 9 equal monthly installments of $295,555.56, beginning in
the month following the Termination Date, but not earlier than the end of the
revocation period applicable under Exhibit B.  For purposes of Section 409A of
the Code, each severance installment payable under this Section 3(a) shall
constitute a separate “payment” within the meaning of Treasury Regulation
Section 1.409A-2(b)(2).


(b)                 A prorated annual performance bonus for the fiscal year of
the Company ending August 31, 2015, based on Executive’s eligible earnings
through the Termination Date, subject to the Company’s attainment of applicable
performance conditions for such fiscal year, and payable at the time that fiscal
year 2015 bonuses are paid to active participants, but in no case later than
March 15, 2016.  Under no circumstances will any individual performance measure
reduce the amount of the prorated annual bonus otherwise payable under this
Section 3(b).


(c)                 If Executive timely elects post-termination continuation
coverage under Section 4980 of the Code (“COBRA”) with respect to medical,
vision, prescription and/or dental coverage, then the Company shall reimburse
Executive (or pay the provider directly) for the premiums for such COBRA
coverage for Executive and his eligible dependents to the extent such premiums
exceed the premiums payable for similar employer-provided coverage by active
employees; provided that there shall be no reimbursement (or direct payment) of
such premiums by the Company for any COBRA coverage after the earlier of (i) the
24-month anniversary of the Termination Date, and (ii) the cessation of
Executive’s COBRA coverage (including, but not limited to, the cessation of
COBRA coverage due to Executive becoming eligible for medical, vision,
prescription or dental coverage, respectively, from a subsequent employer, or
for Medicare).


(d)                 All outstanding awards held by Executive that are settled in
or measured by reference to the common stock of the Company (“Equity Awards”)
shall terminate as of the Termination Date, except as follows:



(i) Executive’s outstanding time-vested restricted stock units granted on
October 1, 2009, with respect to 2,058 shares of Company common stock (plus any
additional restricted stock units credited as a result of dividend equivalents),
which were previously deferred in accordance with the terms and conditions of
the Walgreen Co. Section 162(m) Deferred Compensation Plan, will be distributed
in accordance with the terms of such Plan.

 
2

--------------------------------------------------------------------------------

(ii) Executive’s outstanding time-vested restricted stock units granted on
September 15, 2014 shall become vested on the Termination Date with respect to
12,071 shares of Company common stock, plus any additional restricted stock
units credited as a result of dividend equivalents.




(iii) Executive’s outstanding performance share award granted on November 1,
2013 shall become vested at the end of the full performance period ending August
31, 2016 with respect to the number of shares of Company common stock that are
earned based on the extent to which applicable performance conditions are
achieved during such full performance period, and prorated to reflect the number
of full months in such performance period during which Executive was employed
(i.e., 21/36 months), and the remainder of such award shall be forfeited.

 
(e)                  Within 60 days following the Termination Date, an
additional payment representing the value of certain forfeited equity awards,
calculated as follows:



(i) stock option granted November 1, 2012 (65,651 shares) multiplied by the
excess of the “Company Stock Price” over the $35.50 exercise price for such
stock option; plus




(ii) restricted stock units granted November 1, 2012 (12,923 shares) multiplied
by the “Company Stock Price.”



For purpose of the above, the “Company Stock Price” shall be the average closing
price of Company common stock over the 30 trading days immediately preceding the
first day of the month in which the Termination Date occurs.


(f)                   Within 90 days following August 31, 2015, an additional
payment representing the value of Executive’s forfeited performance share award
granted on November 1, 2012, as if such award had become vested at the end of
the full performance period ending August 31, 2015 with respect to the number of
shares of Company common stock that would have been earned based on the extent
to which applicable performance conditions are achieved during such full
performance period.  Such value shall be determined based on the Company Stock
Price, as defined above, but based on the 30 trading days immediately preceding
the month of September 2015.


(g)                 Executive’s rights under this Agreement supersede and are in
full satisfaction of any rights Executive may have had under the Severance Plan,
and all of Executive’s rights under the Severance Plan are hereby terminated;
provided, however, that if a Change in Control, as defined in the Severance
Plan, occurs prior to the Termination Date, then in lieu of the benefits
described in Sections 3(a), 3(b) and 3(c) above, but subject to all other terms
and conditions of this Agreement, Executive shall receive severance benefits
pursuant to the terms of Article V of the Severance Plan, as in effect on the
Termination Date for the benefit of Executive Vice Presidents of the Company. 
In addition, Executive’s rights under this Agreement supersede and are in full
satisfaction of any rights Executive may have had under the Company’s 2013
Omnibus Incentive Plan, as amended and restated as of December 31, 2014, the
Company’s Executive Stock Option Plan and the Company’s Long-Term Performance
Incentive Plan (the “Equity Plans”), and the award agreements thereunder;
provided, however, that if a Change in Control, as defined in the applicable
Equity Plan, occurs prior to the Termination Date, then in lieu of the benefits
described in Sections 3(d), 3(e) and 3(f) above, but subject to all other terms
and conditions of this Agreement, Executive’s outstanding awards under the
Equity Plans shall be treated in accordance with the terms of the applicable
Equity Plans and award agreements.
 
3

--------------------------------------------------------------------------------

(h)                 All incentive compensation paid to Executive pursuant to
this Agreement or otherwise in connection with Executive’s employment with the
Company shall be subject to forfeiture, recovery by the Company or other action
pursuant to any clawback or recoupment policy which the Company has adopted as
of the Separation Date to the extent the Board of Directors of the Company
determines in good faith that the adoption and maintenance of such policy is
necessary to comply with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or is
otherwise required by the laws of the United States.


4.                    Tax Withholding.  The Company shall deduct from the
amounts payable to Executive pursuant to this Agreement the amount of all
required federal, state and local taxes required to be withheld pursuant to
applicable law.


5.                   Section 409A.  This Agreement and the accompanying
Consulting Agreement  “Consulting Agreement” are intended to comply with the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistently with such intent.  The payments to Executive pursuant to this
Agreement and the Consulting Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), or
otherwise and for this purpose each payment shall constitute a “separately
identified” amount within the meaning of Treasury Regulation §1.409A-2(b)(2). 
In the event the terms of this Agreement or the Consulting Agreement, or any
party’s conduct under either of them, could subject Executive to taxes or
penalties under Section 409A of the Code (collectively, “409A Penalties”), the
Company and Executive shall cooperate diligently to amend the terms of this
Agreement to avoid such 409A Penalties, to the extent possible. To the extent
any amounts under this Agreement are payable by reference to Executive’s
“termination of employment” or “Termination Date” such term shall be deemed to
refer to Executive’s “separation from service,” within the meaning of Section
409A of the Code.  Notwithstanding any other provision in this Agreement, if
Executive is a “specified employee,” as defined in Section 409A of the Code, as
of the date of Executive’s separation from service, then to the extent any
amount payable to the Executive (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon the Executive’s separation from service and (iii) under the terms
of this Agreement would be payable prior to the six-month anniversary of the
Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the first business day following the six-month
anniversary of the separation from service and (b) the date of Executive’s
death. Any reimbursement or advancement payable to Executive pursuant to this
Agreement or otherwise shall be conditioned on the submission by Executive of
all expense reports reasonably required by the Company under any applicable
expense reimbursement policy, and shall be paid to the Executive within 30 days
following receipt of such expense reports, but in no event later than the last
day of the calendar year following the calendar year in which Executive incurred
the reimbursable expense.  Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year.  The right to any reimbursement or in-kind benefit
pursuant to this Agreement or otherwise shall not be subject to liquidation or
exchange for any other benefit.
 
4

--------------------------------------------------------------------------------

6.                   General Release.  As a condition to Executive’s receipt and
retention of the consideration described in Section 3 above, he shall (a)
execute the General Release and Waiver attached hereto as Exhibit A hereto (the
“General Release”) not later than 21 days after the date of this Agreement, and
not revoke the General Release within the revocation period set forth in the
General Release, and (b) execute the affirmation of the General Release attached
hereto as Exhibit B hereto (the “Affirmation”) not later than 21 days after the
Termination Date, and not revoke the Affirmation within the revocation period
set forth in the Affirmation.


7.                   Restrictive Covenants.  Executive agrees that the terms of
the various non-competition, non-solicitation and confidentiality agreements
entered into in connection with the Equity Awards granted to Executive under the
Equity Plans (the “Restrictive Covenants”) are valid and enforceable.  Subject
to Section 11 of this Agreement, the Company may have the right to discontinue
all amounts payable under this Agreement, to recover payments made under this
Agreement from the date of any breach by Executive, and to obtain injunctive
relief should Executive breach any of the Restrictive Covenants.


8.                   Non-disparagement.  Executive shall not, directly or
indirectly, disclose, communicate, or publish in any format any libelous,
defamatory, or disparaging information concerning the Company, its executives,
officers, Board of Directors, its subsidiaries, affiliates, employees,
operations, technology, proprietary or technical information, strategies or
business whatsoever, or cause others to disclose, communicate, or publish any
disparaging information concerning the same.  Notwithstanding anything to the
contrary in this Section 8, nothing shall prohibit Executive from giving
truthful testimony or evidence to a governmental entity, or if properly
subpoenaed or otherwise required to do so under applicable law.
 
5

--------------------------------------------------------------------------------

9.                   Company Property.  No later than the end of his services
under the Consulting Services Agreement entered into concurrently herewith,
Executive shall, to the extent not previously returned or delivered: (a) return
all equipment, records, files, documents, data, programs or other materials and
property in Executive’s possession, custody or control which relates or belongs
to the Company or any one or more of its affiliates, including, without
limitation, all, Confidential Information (defined below), computer equipment,
access codes, messaging devices, credit cards, cell phones, keys and access
cards; and (b) deliver all original and copies of confidential information,
electronic data, notes, materials, records, plans, data or other documents,
files or programs (whether stored in paper form, computer form, digital form,
electronically or otherwise, on Company equipment or Executive’s personal
equipment) that relate or refer in any to (1) the Company or any one or more of
its affiliates, its business or its employees, or (2) the Company’s Confidential
Information or similar information.  By signing this Agreement, Executive
represents and warrants that Executive will not retain and has or shall timely
return and deliver all the items described or referenced in subsections (a) or
(b) above; and, that should Executive later discover additional items described
or referenced in subsections (a) or (b) above, Executive shall promptly notify
the Company and return/deliver such items to the Company. Confidential
Information means information (1) disclosed to or known by Executive as a
consequence of or through his employment with the Company or one of its
affiliates; and (2) which relates to any aspect of the Company’s or an
affiliate’s business, research, or development. “Confidential Information”
includes, but is not limited to, the Company’s or an affiliate’s trade secrets,
proprietary information, business plans, marketing plans, financial information,
employee performance, compensation and benefit information, cost and pricing
information, identity and information pertaining to customers, suppliers and
vendors, and their purchasing history with the Company, any business or
technical information, design, process, procedure, formula, improvement, or any
portion or phase thereof, that is owned by or has, at the time of termination,
been used by the Company, any information related to the development of products
and production processes, any information concerning proposed new products and
production processes, any information concerning marketing processes, market
feasibility studies, cost data, profit plans, capital plans and proposed or
existing marketing techniques or plans, financial information, including,
without limitation, information set forth in internal records, files and
ledgers, or incorporated in profit and loss statements, fiscal reports, business
plans or other financial or business reports, and information provided to the
Company or an affiliate by a third party under restrictions against disclosure
or use by the Company or others.  Nothing in this Section shall be construed,
however, to require Executive to return to the Company any publicly available
information or other information Executive obtained by reason of his ownership
of Company stock or debt.


10.                Cooperation.  Executive agrees to cooperate with the Company
in accordance with this Section 10.  References in this Section to the “Company”
shall include all subsidiaries and affiliates of the Company, as applicable.


(a)                  During the period ending on the third anniversary of the
Termination Date, Executive agrees to be reasonably available to the Company or
its representatives to briefly discuss matters relating to the responsibilities
he held during his employment.
 
6

--------------------------------------------------------------------------------

(b)                 At all times prior to, on or after the Termination Date,
Executive shall cooperate with any and all investigations or other legal,
equitable or business matters or proceedings which involve any matters on which
Executive worked or had responsibility during his employment with the Company. 
This includes but is not limited to testifying (and preparing to testify) as a
witness in any proceeding or otherwise providing information or reasonable
assistance to the Company in connection with any investigation, claim or suit,
and cooperating with the Company regarding any investigation, litigation, claims
or other disputed items involving the Company that relate to matters within the
knowledge or responsibility of Executive.  Specifically, Executive agrees (i) to
meet with the Company’s representatives, its counsel or other designees at
reasonable times and places with respect to any items within the scope of this
provision; (ii) to provide truthful testimony regarding same to any court,
agency or other adjudicatory body; (iii) to provide the Company with immediate
notice of contact or subpoena by any non-governmental adverse party, and (iv) to
not voluntarily assist any such non-governmental adverse party or such
non-governmental adverse party’s representatives.  Executive acknowledges and
understands that his obligations of cooperation under this Section 10(b) are not
limited in time and may include, but shall not be limited to, the need for or
availability for testimony.  Executive shall receive no additional compensation
for time spent assisting the Company pursuant to this  Section 10, but shall be
reimbursed for reasonable travel and other business expenses incurred by
Executive at the request of the Company.


(c)                 The Company shall indemnify and hold harmless Executive from
and against any losses, claims, demands, costs, damages, liabilities, joint and
several, expenses of any nature (including attorney’s fees and disbursements),
judgments, fines, settlements, penalties and other expenses actually and
reasonably incurred by Executive in connection with any and all claims, demands,
actions, suits, or proceedings, civil, criminal, administrative or
investigative, in which Executive may be involved, or threatened to be involved,
as a party or otherwise, by reason of the fact that Executive was employed by
the Company or arising out of or incidental to the business of the Company, to
the maximum extent provided under the terms of the Company’s charter and by-laws
or any other applicable documentation, in accordance with the terms and
conditions set forth therein.


11.                Consequences of Breach.  Executive agrees that the benefits
provided pursuant to Section 3 of this Agreement are conditioned on his
compliance with all of his commitments set forth in this Agreement, the
Restrictive Covenants and the General Release.  In the event of any claimed
material breach of this Agreement, the Restrictive Covenants or the General
Release by Executive, the Company shall provide prompt written notice of such
breach to Executive to allow him an opportunity to cure such material breach. 
In the event Executive fails to cure such material breach within 15 days after
notice of such material breach, the Company shall be entitled as an interim
remedy to discontinue and recover 50% of all benefits paid or otherwise payable
to Executive pursuant to Section 3(a), (b), (c) and (e) of this Agreement,
subject to an ultimate decision by a court of competent jurisdiction.   In
addition, Executive acknowledges that the provisions in the Restrictive
Covenants are necessary to enable the Company to maintain its competitive
position and any material actual or threatened breach of the Restrictive
Covenants could result in irreparable and continuing damage to the Company for
which there will be no adequate remedy at law.  In the event of any material
actual or threatened breach of the Restrictive Covenants that has not been
cured, the Company, to the extent determined by a court of competent
jurisdiction, shall be entitled to injunctive relief, including the right to a
temporary restraining order, and other relief, including damages, as may be
proper.  Each party shall be responsible for its own attorneys’ fees and costs. 
The foregoing damages and remedies of the Company are in addition to, and not to
the exclusion of, any other damages the Company may be able to prove.
 
7

--------------------------------------------------------------------------------

12.                Enforceability.  If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect and such invalid or
unenforceable provision shall be reformulated by such court to preserve the
intent of the parties hereto.


13.                Successors.  This Agreement shall inure to the benefit of and
be enforceable by Executive and by Executive’s personal or legal
representatives, executors and administrators and by the Company and its
successors and assigns.  In the event of the death of Executive while any
amounts are payable to Executive hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s estate.


14.                Notices.  All notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given by a party hereto when delivered personally or by overnight
courier that guarantees next day delivery or five days after deposit in the
United States mail, postage prepaid to the following address of the other party
hereto (or to such other address of such other party as shall be furnished in
accordance herewith) if to the Company, to Walgreens Boots Alliance, Inc., 108
Wilmot Road, Deerfield, IL 60015,  Attention:  General Counsel, and if to
Executive, to the last known address of Executive in the records of the Company,
which Executive may update from time to time by way of the notice procedure set
forth in this Section 14.


15.                Entire Agreement.  Except as otherwise specifically provided
herein, this Agreement constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and with respect to
Executive’s employment with the Company, contains all the covenants, promises,
representations, warranties, and agreements between the parties with respect to
Executive’s separation from the Company and its subsidiaries and all positions
therewith, and supersedes all prior employment or severance or other agreements
between Executive and the Company and its subsidiaries, whether written or oral,
or any of its predecessors or affiliates. Except as otherwise provided herein,
Executive acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party, or by anyone acting
on behalf of either party, which is not embodied herein, and that no agreement,
statement, or promise relating to Executive’s separation from the Company and
its subsidiaries that is not contained in this Agreement shall be valid or
binding.  Executive represents and acknowledges that in executing this
Agreement, he does not rely, and has not relied, upon any representation(s) by
the Company or its agents except as expressly contained in this Agreement.  Any
modification of this Agreement will be effective only if it is in writing and
signed by both parties.


16.                Waivers.  No failure by either party hereto at any time to
give notice of any breach by the other party of, or to require compliance with,
any condition or provision of this Agreement shall (i) be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time or (ii) preclude insistence upon strict compliance in the
future.
 
8

--------------------------------------------------------------------------------

17.            Applicable Law.  This Agreement is entered into under, and shall
be governed for all purposes by, the laws of the State of Illinois without
giving effect to any choice of law principles.


18.            Counterparts.  The parties shall sign two (2) originals of this
Agreement (one for each party), whether or not executed in counterparts.
 
[Signature Page to Follow]
 
9

--------------------------------------------------------------------------------

WHEREFORE, the Company and Executive, by their signatures below, evidence their
agreement to the provisions stated above.
 

 
WALGREENS BOOTS ALLIANCE, INC.
         
/s/ Kathleen Wilson-Thompson
           
Date:
May 28, 2015
           
EXECUTIVE
           
/s/ Timothy J. Theriault
   
Timothy J. Theriault
           
Date:
May 28, 2015
 

 
10

--------------------------------------------------------------------------------

EXHIBIT A


GENERAL RELEASE AND WAIVER


1.                    I, Timothy J. Theriault, in consideration of and subject
to the performance by Walgreens Boots Alliance, Inc. (together with its
Affiliates, as defined in the Severance Plan, the “Company Parties”), of its
obligations under the accompanying Separation Agreement of May 26, 2015 (the
“Separation Agreement”), do hereby release and forever discharge as of the date
hereof the Company Parties and their respective affiliates, subsidiaries and
direct or indirect parent entities and all present, former and future
shareholders, directors, officers, agents, representatives, employees,
successors and assigns of the Company and/or its respective affiliates,
subsidiaries and direct or indirect parent entities (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Separation Agreement.


2.                    I understand that any payments or benefits paid or granted
to me under Section 3 of the Separation Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive certain of the payments and benefits specified in the Separation
Agreement unless I execute this General Release and do not revoke this General
Release within the time periods permitted hereafter. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its Affiliates, except as otherwise specifically provided in any such
plan, program, policy or arrangement.


3.                    Except as provided in Sections 5, 6, and 12 below and
except for the provisions of the Separation Agreement which expressly survive
the termination of my employment with the Company, I knowingly and voluntarily
(for myself, my heirs, executors, administrators and assigns) release and
forever discharge the Company and the other Released Parties from any and all
claims, suits, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date I sign this General Release) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, claiming through me may have, and which arise out of or are connected
with my employment with, or my separation or termination from, the Company,
including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act) (the “ADEA”); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters (all of the foregoing collectively
referred to herein as the “Claims”).
 
A-1

--------------------------------------------------------------------------------

4.                    I represent that I have made no assignment or transfer of
any right, claim, demand, cause of action, or other matter covered by Section 3
above.


5.                    I agree that this General Release does not waive or
release any rights or claims that I may have which arise after the date I
execute this General Release, including Claims under the ADEA. I acknowledge and
agree that my separation from employment with the Company shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the ADEA).


6.                    I agree that I hereby waive all rights to sue or obtain
equitable, remedial or punitive relief from any or all Released Parties of any
kind whatsoever in respect of any released Claims, including, without
limitation, reinstatement, back pay, front pay, and any form of injunctive
relief. Notwithstanding the above, I further acknowledge that I am not waiving
and am not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding. Additionally, I
am not waiving (i) any right to the Accrued Obligations, any severance benefits
or other consideration to which I am entitled under the Separation Agreement,
(ii) any claim relating to directors’ and officers’ liability insurance coverage
or any right of indemnification under the Company’s organizational documents or
otherwise, (iii) my rights as an equity or security holder in the Company or its
Affiliates, (iv) my rights under any equity awards that survive termination of
employment in accordance with the terms of the Separation Agreement; (v) my
rights under any retirement plan that is “qualified” under Section 401(a) of the
Internal Revenue Code of 1986, and (vi) any claim for breach of this Agreement
by the Company or any of the Released Parties.


7.                    I hereby agree not to bring or participate in any class or
collective action against the Company and/or the other Released Parties that
asserts, in whole or in part, any claims that arose before I signed this General
Release, whether or not such claims (if brought by me individually) are released
by this General Release, except to the extent such rights or claims cannot be
waived under applicable law.


8.                    In signing this General Release, I acknowledge and intend
that it shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied, subject to Sections 5, 6, 7 and 12 hereof. I
expressly consent that this General Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected Claims (notwithstanding any state or local
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. I acknowledge and agree that this
waiver is an essential and material term of this General Release and that
without such waiver I would not have become entitled to the benefits provided
under the Separation Agreement. I further agree that in the event I should bring
a released Claim seeking damages against the Company, or in the event I should
seek to recover against the Company in any released Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by law. I further agree
that I am not aware of any pending claim of the type described in Section 3
above as of the execution of this General Release.
 
A-2

--------------------------------------------------------------------------------

9.                    I agree that neither this General Release, nor the
furnishing of the consideration for this General Release, shall be deemed or
construed at any time to be an admission by the Company, any Released Party or
myself of any improper or unlawful conduct.


10.                 Any non-disclosure provision in this General Release does
not prohibit or restrict me (or my attorney) from responding to any inquiry
about this General Release or its underlying facts and circumstances by the
Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other insurance regulatory organization or any
governmental entity.


11.                 I represent that I am not aware of any claim by me other
than the claims that are released by this General Release. I acknowledge that I
may hereafter discover claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in Section 3 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.


12.                 Notwithstanding anything in this General Release to the
contrary, this General Release shall not relinquish, diminish, waive or in any
way affect any rights or claims arising out of any breach by the Company or by
any Released Party of the terms of the Separation Agreement.


13.                 Whenever possible, each provision of this General Release
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this General Release is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this General
Release, whenever possible, shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.


14.                 BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:


(a)                 I HAVE READ IT CAREFULLY; AND I UNDERSTAND ALL OF ITS TERMS
AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO,
RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE
AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;


(b)                I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
 
A-3

--------------------------------------------------------------------------------

(c)                 I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I
HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;


(d)                I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF
THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS
RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE
REQUIRED 21-DAY PERIOD;


(e)                 I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION
OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;


(f)                  I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND
VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH
RESPECT TO IT; AND


(g)                I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT
BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


SIGNED:
 /s/ Timothy J. Theriault
 
DATED:
5/28/15
 
Timothy J. Theriault
     

 
A-4

--------------------------------------------------------------------------------

EXHIBIT B


AFFIRMATION AND ADDITIONAL RELEASE
(“AFFIRMATION”)


By my signature below, I hereby re-execute and affirm the Separation Agreement,
originally signed by me on May 26, 2015 (the “Agreement”), including, but not
limited to, the General Release and Waiver of claims attached as Exhibit A to
the Agreement (the “General Release”).  Further, I hereby release and waive any
and all released claims described in the General Release that exist or may exist
on or prior to the date I sign this Affirmation (including, without limitation,
claims under the ADEA, as defined in the General Release).  I understand that I
(a) may not sign this Affirmation until on or after my Termination Date and (b)
must return a signed copy of this Affirmation to the Company within 21 days
after my Termination Date.


Executive, by Executive’s free and voluntary act of signing below, (i)
acknowledges that he has been given a period of at least twenty-one (21) days to
consider whether to agree to the terms contained herein, (ii) acknowledges that
he has been advised in writing to consult with an attorney prior to executing
this Affirmation, (iii) acknowledges that he understands that this Agreement
specifically releases and waives all rights and claims Executive may have under
the ADEA on or prior to the date on which Executive signs this Affirmation, and
for valuable consideration to which he otherwise would not be entitled, and (iv)
agrees to all of the terms of this Affirmation and the Agreement and intends to
be legally bound thereby.


Furthermore, Executive acknowledges that the payments and benefits provided for
in Section 3(a), (b), (c) and (e) of the Agreement will be delayed until the
Agreement and this Affirmation become effective, enforceable and irrevocable. 
This Affirmation will become effective, enforceable and irrevocable on the
eighth day after the date on which it is executed by Executive.  During the
seven-day period following the date on which Executive executes this
Affirmation, Executive may revoke his agreement to accept the terms of this
Affirmation by indicating his revocation in writing to the General Counsel of
the Company.  If Executive exercises his right to revoke this Affirmation,
Executive shall not be eligible to receive and shall forfeit his right to
receive any of the payments or benefits provided in Section 3(a), (b), (c) and
(e) of the Agreement, and to the extent such payments or benefits have already
been made, Executive agrees that he will immediately reimburse the Company for
the amounts of such payments and benefits.


Terms not defined in this Affirmation shall have the same meaning as defined in
the Agreement.



 
EXECUTIVE
         
/s/  Timothy J. Theriault
   
Timothy J. Theriault
         
Date:  5/28/2015
 

 
B-1

--------------------------------------------------------------------------------

EXHIBIT C
 
Specified Employee?
Yes
 
Last day worked
5/31/2015
 
Separation from Service
5/31/2015
 
Six-month delay date
11/30/2015
       
Compensation/Benefit
Amount
Payment Timing/Schedule
     
Vacation/PTO Payout
 TBD
Within 4 weeks following May 31, 2015
     
Severance
$2,660,000
Monthly from June, 2015 through February, 2016
     
Pro-rated bonus for FY15
 TBD
November, 2015
     
Distribution of RSUs previously deferred under 162(m) Plan
 10/1/09 RSUs;
2,058 shares
January, 2016
     
Distribution of shares underlying RSU's that vest on Termination Date
 9/15/14 RSUs;
12,071 shares
Asap following May 31, 2015
     
Nov. 2013 performance shares - prorated
 TBD
October or November, 2016
     
Equity Make-Whole Payment - value of forfeited 2012 stock options
 TBD
On or before July 31, 2015
Equity Make-Whole Payment - value of forfeited 2012 RSUs
 TBD
On or before July 31, 2015
Equity Make-Whole Payment - value of 2012 forfeited perf. shares
 TBD
On or before November 30, 2015
     
Executive Deferred PS Plan - Post 2004 "Employer" Account
 Approx.
$490,000
Monthly installments  per Plan rule - based on size of account balance; begin as
soon as practicable following November 30, 2015
     
Exec. Deferred/Cap. Accum. Plan
 Current value
= Approx. $74K
As soon as practicable following November 30, 2015



 
C-1

--------------------------------------------------------------------------------